DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed February 8, 2021 has been received and entered.  Claims 2, 6, 10-12, 14-15 and 21-54 have been canceled.  Accordingly, claims 1, 3-5, 7-9, 13, 16-20, and 55-58 are pending in the instant application, of which claim 13 has been withdrawn from further consideration as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	The rejection of claims 1, 3-5, 7-9, 16-20 and 55-58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,902,760 is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims drawn to a 
	Applicants have requested this rejection to be held in abeyance until the application is otherwise in condition for allowance.  However, until a terminal disclaimer is made of record, this rejection is maintained for reasons of record.

Claim Objections
2.	The objection of claims 16-20 is withdrawn in view of Applicants amendment, which included an electronic version of SEQ ID NO: 48 and SEQ ID NO: 49.  


Specification
3.	The amendment filed September 2, 2020/February 8, 2021 as objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure is maintained.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	Applicants have amended the specification (paragraph 121) to recite “In other illustrative embodiments, the flexible spacer or linker is 3 or 5 amino acids that are G or 
	Applicants point to support at paragraph 121 which recites “In other illustrative amendments, the EGF and CTB components of the chimeric protein are effectively separated by three or five amino acids, which form of flexible spacer or linker between the two domains.”  Applicants additionally point to support at paragraph 121 which recites that “the following amino acids that can be used as linkers included but are not limited to the following:  SSG, SSGGG, SGG, GGSGG and GGGS.”
	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants attention is directed to MPEP 608.04(a) which sets forth that “Matter not in the original specification, claims, or drawings is usually new matter.  Depending on the circumstances such as the adequacy of the original disclosure, the addition of inherent characteristics, such as chemical or physical properties, a new structural formula or a new use may be new matter.  See Ex parte Vander Wal, 109 USPQ 119, 1956 C.D. 11, 705 O.G. 5 (Bd. App. 1955) (physical properties), Ex parte Fox, 128 USPQ 157, 1960 C. D. 28, 761 O.G. 906 (Bd. App. 1957) (new formula) and Ex parte Ayers, 108 USPQ 444 (Bd. App. 1955) (new use).”
	Simply stated, Applicants “demonstrated support” of the phrase reciting “included but are not limited to” does not provide support for the newly recited formula of SEQ ID NO: 48 or SEQ ID NO: 49.  Every one of Applicants recited linkers in paragraph 0121 (SSG, SSGGG, SGG, GGSGG and GGGS) contains a combination of glycine and serine, yet Applicants newly recited formulas (e.g., SEQ ID NO: 48; XXX, wherein X is 
	Accordingly, this objection is maintained for reasons of record.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	The rejection of claims 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, a new matter rejection is maintained. 
	Applicants assertions are identical to those recited in objection number 3 above, and have been fully addressed in objection number 3 above.
	For reasons of record, as well as those recited above, this rejection is maintained.


 Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 16-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davila et al is withdrawn in view of Applicants amendment.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 18, 2021